Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 70-89 are currently pending in the present application.
Claims 1-69 have been cancelled by the applicant; claim 70 is currently amended; claims 71-76 and 78-82 are withdrawn; and claims 77 and 83-89 have been previously presented.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered. 
Specification Objections
The amendment filed 03 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure, including into the figures and into the written portion of the specification.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter (MPEP §608.04). If an applicant amends or attempts to amend the abstract, specification or drawings of an application, an issue of new matter will arise if the content of the amendment is not described in the application as filed (MPEP §2163.06).
The added material which is not supported by the original disclosure is as follows: 
(1)	All of the amendments submitted by applicant to the written portion of the specification, and
(2)	All of the amendments submitted by applicant to the figures in the specification.
The applicant reiterates its arguments that the specification provides ample foundation for the proposed amendments to the claims and drawings, and these arguments remain unpersuasive for the same reasons as set forth in the final rejection dated 07 March 2022 issued in connection with the present application.
Applicant additionally argues that the proposed changes to the drawings are merely “changes of reference numerals per se” and therefore should be permitted. This rationale is not persuasive. As noted in the final rejection dated 07 March 2022, there remains significant confusion regarding the numerical identity of the components because the specification was filed with highly inconsistent terminology. The examiner compiled a table in that final rejection, set forth again in the rejections below, illustrating the extent to which inconsistent terms used. Moreover, the table also shows how individual elements, such as elements 26 and 44, were referred to by as many as four different names. Given the confusion caused by these numerous inconsistencies within the specification, changes to the reference numerals at issue in the drawings is not a mere matter of correcting one or two typographical errors where support for such corrections is clearly and consistently set forth elsewhere in the specification. Rather, the changes proposed by applicant introduce new matter that is not supported by the specification of record.
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Regarding the rejection of record under 35 U.S.C. § 112(b), applicant reasserts arguments it raised in its response dated 30 November 2021, and these arguments remain unpersuasive for the reasons set forth in the office action dated 07 March 2022.
Applicant also raises a new argument by noting that the term “optical window” is defined as being formed by a single light source, and that this interpretation is supported by paragraph 10 of the present specification. Paragraph 10 includes the term “respectively” and the use of such term is evidence that an optical window is formed by a single light source. This argument is not persuasive. The fact that paragraph 10 uses the term “respectively” does not erase the confusion caused by the inconsistencies of terminology present in the written specification. Importantly, paragraph 10 does not identify which numerical element(s) comprises the optical windows. By way of example, a person of ordinary skill in the art would note that in paragraphs 247 and 599, “optical windows” are identified as elements 26a-n. “Optical windows” are also identified as elements 27 and 29 in paragraph 275. The person of ordinary skill would also note that element 26 is identified as a “viewing window” in paragraphs 245. 250-253, 255, 257, 259, and 266; however, element 44 is also identified as a “viewing window” in paragraphs 245, 252, 255 and 257.  So regardless of how an optical window might be identified in a single instance in paragraph 10, the fact that element 26 is identified as both an optical window and as a viewing window (and even as a plain “window” in paragraphs 251, 255, 257, and 259) in the remainder of the specification and given that element 44 is identified as both a “window” (Perhaps an optical window? A viewing window? Some other type of window?) and a “viewing window” unquestionably leaves significant confusion as to not only the definitions of an “optical window” and a “viewing window” but also which numbered element(s) comprise an “optical window” and a “viewing window.”
Regarding the rejection of record of independent claim 70 under 35 U.S.C. § 103 as being obvious over Woodgate in view of Sharp, applicant argues that Woodgate does not disclose the limitation that the waveguide is arranged to extract input light guided through the waveguide to exit through the first guide surface in grazing directions with respect to the first guide surface. Applicant contends that the broadest reasonable interpretation analysis set forth in the final rejection dated 07 March 2022 is unreasonably broad because the “functional limitation…has a specific meaning to the skilled person that covers a particular form of extraction from a waveguide.” The applicant argues that the microstructures set forth in Woodgate differ from those of the present application. Specifically, applicant states that the microstructures in the present application as illustrated in Figure 31 “promote extraction at grazing angles” while the microstructures disclosed in Woodgate do not. This argument is not persuasive.
Applicant appears to misunderstand how the broadest reasonable interpretation analysis is applied to an examined claim. A claim can be claimed in terms of structure and of function. If a claim limitation is recited in functional terms, a prior art element that discloses the structure recited in the claim necessarily performs the claimed function. In independent claim 70 of the present application, there is no claim recitation whatsoever regarding any microstructures, nor is there any claim language setting forth the specific structure of such microstructures that permit the extraction of light at grazing angles. To the extent that independent claim 70 recites any structure, such structure is found in prior art references Woodgate and Sharp. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 77, and 83-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 70, the meaning of the limitation “viewing windows” in line 22 is unclear. As summarized in the table below, multiple terms are used to identify the same element number in the present specification. For example, element 26 is referred to in the present specification as being a “window,” a “viewing window,” an “optical window,” and an “illumination window.” However, element 2247 is referred to as only a “viewing window” and an “optical window.” Since both elements 26 and 2247 are referred to as a “viewing window” and as an “optical window”, are elements 26 and 2247 the same element? Or are elements 26 and 2247 different elements because only element 26 is also a “window” and an “illumination window” and element 2247 is neither a “window” nor an “illumination window”? Because a good faith determination of the meaning of the limitation “viewing windows” cannot be ascertained, this limitation has not been further examined.
Re: claims 77 and 83-89, because they depend upon claim 70, they are likewise rejected.
“Window” Element Number / Location in Specification
“Viewing Window” Element Number / Location in Specification

“Optical Window” Element Number / Location in Specification
“Illumination Window” Element Number / Location in Specification
26 / paras. 251, 255, 257, 259
26 / paras. 245, 250, 251, 252, 253, 255, 257, 259, 266

26a-n / para. 247, 599
26 / para. 255
44 / para. 255, 257
44 / paras. 245, 252, 255, 257

27a-n / para. 275
44 / para. 255
702 / para. 427
821 / para. 421, 422, 424

29a-n / para. 275

26n / para. 580
823 / para. 422, 424

26 / para. 599


26p / para. 551

2247 / para. 600


2247 / para. 583, 584, 586, 




2241 / para. 596





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70, 77, 83-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate (US 20130308339), of record, in view of Sharp (US 20080129899), of record.
Re: claim 70, Woodgate discloses a transmissive spatial light modulator 48 (Fig. 15); a backlight comprising: two pluralities of light sources 102, 106 (Figs. 14, 15); two waveguides 100, 104 disposed behind the transmissive spatial light modulator (Fig. 15), each waveguide comprising: an input end 2 extending in a lateral direction along a side of the waveguide (Figs. 14, 15); and opposed first and second guide surfaces extending across the waveguide from the input end for guiding light input at the input end along the waveguide (Figs. 14, 15), wherein the waveguide is arranged to extract input light guided through the waveguide to exit through the first guide surface in grazing directions with respect to the first guide surface (Figs. 14, 15), wherein the input ends of the two waveguides are on opposite sides of the display device (Fig. 15), and a respective plurality of light sources 102, 106 is disposed along the input end of each waveguide and arranged to input input light into the waveguide (Figs. 14, 15); and a prismatic input layer 62 arranged to receive the light extracted from the two waveguides in the grazing directions with respect to the first guide surfaces and to direct the received light to be incident on the spatial light modulator (Fig. 15), wherein the backlight is arranged so that the light from the respective waveguides is directed to provide different viewing windows 44, 26 (Fig. 15).
Woodgate does not explicitly disclose an input polariser arranged on the input side of the spatial light modulator between the backlight and the spatial light modulator; an output polariser arranged on the output side of the spatial light modulator; an additional polariser arranged on the input side of the input polariser between the input polariser and the backlight or on the output side of the output polariser; and at least one retarder arranged between the at least one additional polariser and the input polariser in the case that the additional polariser is arranged on the input side of the input polariser or between the additional polariser and the output polariser in the case that the additional polariser is arranged on the output side of the input polarizer
Sharp discloses an input polariser POL (Fig. 13, the top instance of POL) arranged on the input side of the spatial light modulator 1306 between the backlight and the spatial light modulator (Fig. 13, where Woodgate discloses the backlight that includes waveguides 100, 104); an output polariser POL (Fig. 13, the middle instance of POL) arranged on the output side of the spatial light modulator (Fig. 13); an additional polariser POL (Fig. 13, the bottom instance of POL) arranged on the input side of the input polariser between the input polariser and the backlight or on the output side of the output polarizer (output side disclosed in Fig. 13); and at least one retarder 1308 arranged between the additional polariser and the input polariser in the case that the additional polariser is arranged on the input side of the input polariser or between the additional polariser and the output polariser in the case that the additional polariser is arranged on the output side of the input polarizer (Fig. 13; see also paras. 46-47). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an input polariser arranged on the input side of the spatial light modulator between the backlight and the spatial light modulator; an output polariser arranged on the output side of the spatial light modulator; an additional polariser arranged on the input side of the input polariser between the input polariser and the backlight or on the output side of the output polariser; and at least one retarder arranged between the at least one additional polariser and the input polariser in the case that the additional polariser is arranged on the input side of the input polariser or between the additional polariser and the output polariser in the case that the additional polariser is arranged on the output side of the input polarizer, as disclosed by Sharp, in the device disclosed by Woodgate for the purpose of improving contrast particularly in a wider viewing angle (see para. 64).
Re: claim 77, Woodgate and Sharp disclose the limitations of claim 70, and Sharp further discloses at least one retarder 1003 comprises a switchable liquid crystal retarder (para. 68 discloses LC pi cell). While Sharp does not explicitly disclose that the control system is further arranged to control the light sources and an applied voltage across the switchable liquid crystal retarder, a person of ordinary skill in the art would have known that in order to modulate the liquid crystals in the liquid crystal layer, a variable voltage capable of selectively being set to a value greater than or less than the threshold voltage of the liquid crystal material is needed. In addition, a person of ordinary skill in the art would have known that in order to selectively actuate the light sources, a control system is needed. Hence, the claim limitation is the obvious application of a known technique to a known device that yields a predictable outcome.
Re: claim 83, Woodgate and Sharp disclose the limitations of claim 70, and Sharp further discloses that the at least one retarder comprises at least one switchable liquid crystal retarder 1308 and at least one correcting passive retarder 1304 (Fig. 13).
Re: claims 84, 85, and 86, Woodgate and Sharp disclose the limitations of claim 83, and while neither reference explicitly discloses the claimed slow axes, a person of ordinary skill in the art would have known to design the slow axes of the retarder(s) such that, while taking the retardance values of the remaining birefringent elements into account, a desired phase delay in a given direction is obtained to achieve the desired contrast in the displayed images.
Re: claims 87 and 88, Woodgate and Sharp disclose the limitations of claim 83, and while neither reference explicitly discloses that the at least one switchable liquid crystal retarder has an optical thickness between 500nm and 1000nm and that the at least one correcting passive retarder has an optical thickness between 400nm and 800nm, a person of ordinary skill in the art would have known to optimize the thickness of the retarder in combination with the thicknesses and retardances of the remaining layers in the device in order to obtain exit light having a predetermined phase delay while the overall display device has a commercially acceptable thickness.
Re: claim 89, Woodgate and Sharp disclose the limitations of claim 70, and while neither limitation explicitly discloses at least one further additional polariser and at least one further correcting passive retarder and at least one further switchable liquid crystal retarder layer arranged between the at least one further additional polariser and the input polariser in the case that the further additional polariser is arranged on the input side of the input polariser or between the further additional polariser and the output polariser in the case that the further additional polariser is arranged on the output side of the input polarizer, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04). There is no evidence of record that suggests any such new and unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871